Exhibit 32.02 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION AS ADOPTED PURSUANT TO SECTION SARBANES-OXLEY ACT OF 2002 In connection with Amendment No. 1 to the Annual Report of AllianceBernstein Holding L.P. (the “Company”) on Form 10-K/A for the period ending December 31, 2008 to be filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Robert H. Joseph, Jr., Chief Financial Officer of the Company, certify, for the purpose of complying with Rule 13a-14(b) or Rule 15d-14(b) of the Securities Exchange Act of 1934 (the “Exchange Act”) and 18 U.S.C. § 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Exchange Act; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:April 23, 2009 /s/ Robert H. Joseph, Jr. Robert H. Joseph, Jr. Chief Financial Officer AllianceBernstein Holding L.P.
